Citation Nr: 1044490	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  08-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-operative residuals of 
a hysterectomy.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to 
January 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

In August 2010, the Veteran testified during a hearing before the 
undersigned Veteran's Law Judge at the RO; a transcript of that 
hearing is of record.

The Board notes that in December 2008, claims for service 
connection for right hand numbness, a left shoulder disability, 
and a right shoulder disability were remanded to the RO for 
additional action.  Thereafter, in a March 2010 rating decision, 
each of the claims for service connection was granted.  As this 
is considered a full grant of the benefit sought with regards to 
each of these issues, these matters are no longer before the 
Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran was treated for continuing abdominal pain, low 
back pain, and abnormal bleeding beginning in service.  A 
December 2001 MRI of the spine demonstrated a left adnexal mass; 
however, the Veteran was never informed of such findings.

3.  The medical evidence of record shows that the Veteran's post-
operative residuals of a hysterectomy are more likely than not 
related to her military service.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for post-operative residuals of a 
hysterectomy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
service connection for post-operative residuals of a 
hysterectomy, the Board finds that all notification and 
development action needed to fairly adjudicate the claim has been 
accomplished.

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has claimed service connection for post-operative 
residuals of a hysterectomy.  After considering all the evidence, 
the Board finds that by resolving all reasonable doubt in the 
Veteran's favor, that evidence supports a finding that the 
Veteran's post-operative residuals of a hysterectomy had its 
onset in service.

A review of the service treatment records (STRs) shows the 
Veteran has a history of complaints and treatment of irregular 
menses, received treatment for menorrhagia, diagnosed with 
oligomenorrhea beginning in January 1985 and was seen for 
complaints of low back pain on a periodic basis.  The Veteran was 
hospitalized in February 1984 for abdominal pain of undetermined 
origin.  A July 1986 STR notes that the Veteran was seen for 
complaints of right upper quadrant abdominal pain.  In October 
and November 1987, the Veteran was assessed with bartholin gland 
abscess.  In November 1988, the Veteran was diagnosed with 
recurrent bartholin cysts.   In February 1989, the Veteran was 
seen for complaints of cysts, and was assessed with recurrent 
cysts, left side.  She also underwent excision of left 
bartholin's gland.    A December 2001 STR notes that the Veteran 
complained of back pain for two weeks.  A July 2002 STR notes 
that the Veteran was assessed with bilateral bartholin cysts.  
The Veteran underwent gynecologic surgery to have the left side 
bartholin gland cyst/mast removed. A July 2002 STR notes that the 
Veteran had a left labial hematoma and underwent evacuation of 
hematoma and ligation of vessel.  In an August 2004 report of 
medical history, the Veteran noted that she had a change of 
menstrual pattern.    

An April 2006 Army medical record notes that the Veteran 
presented for consultation regarding a left ovarian dermoid.  It 
was noted that the Veteran had been followed for back problems 
and underwent an MRI of the spine in 2002.  A 4.9 by 5.2 
centimeter cystic mass was noted in the pelvis as this time, but 
the Veteran was not aware of the results.  Reports were reviewed 
during the present year and the Veteran was contacted, and 
advised to have a pelvic ultrasound.  The ultrasound was 
performed in March 2006 and revealed a uterus measuring 7.1 by 
3.5 by 4.0 centimeters with multiple fibroids, 4 millimeter 
strip, and left adnexal mass which contains fat, consistent with 
Dermoid.  The Veteran reported a history of chronic low back 
pain, a history of constipation and urinary frequency for many 
years, and menses that have been heavy for several years.  The 
assessment was ovarian neoplasm benign dermoid cyst.  

In a May 2007 letter, B. Guidry, M.D., stated that the Veteran 
had an MRI of the spine on December 2001 which demonstrated a 
left adnexal mass.  She had an ultrasound noting a left adnexal 
cyst consistent with a benign mature cystic teratoma (dermoid) 
and uterine leiomyoma in March 2006.  She had a consultation in 
April 2006 and the physician counseled her to have abdominal 
surgery to remove the mass.  Dr. Guidry stated that the Veteran 
had onset of pain in 2001 located in the lower back and lower 
pelvic.  She was noted on MRI to have a left adnexal mass.  She 
was not informed of this finding until 2006.  At this time, she 
was noted to have an enlarging left adnexal mass and a new 
finding of uterine leiomyoma.  Based upon this, Dr. Guidry stated 
that the Veteran's pain onset was initially related to her left 
ovarian mass which required removal by abdominal surgery.  Dr. 
Guidry had his initial contact with the Veteran in June 2006 when 
she presented for continued evaluation of a left adnexal mass.  
At that time, the Veteran also complained of pelvic pain and 
heavy menstrual bleeding with onset in 2001.  The Veteran 
underwent a total abdominal hysterectomy with bilateral 
salpingoophrectomy on September 2006 at the doctor's 
recommendation.
 
In a September 2007 letter, C. S. Murphy, M.D., stated that the 
Veteran presented to discuss her gynecologic history.  Dr. Murphy 
stated that he spent several hours reviewing her records and 
discussing her case with B. Guidry, M.D., her primary surgeon.  
Dr. Murphy was unable to find any documentation that identifies 
the presence of uterine fibroids prior to June 2006.  Although 
the Veteran's fibroids were first documented in 2006, he 
concluded that it was logical to assume that this abnormality had 
been present for several years prior.  He explained that fibroids 
tend to be a slow growing tumor that may be the etiology for pain 
and abnormal bleeding.  

In light of the above, the Board finds that there is sufficient 
evidence to show that the Veteran's pain and abnormal bleeding, 
to include low back pain, is sufficient to demonstrate that the 
Veteran's gynecological disorder had its onset in service and she 
has had continuous symptomatology since her separation from 
service, which ultimately resulted in a total abdominal 
hysterectomy.

During the August 2010 Board hearing, the Veteran asserted that 
she began having symptoms of abdominal pain, low back pain, and 
excessive bleeding during service that continued post-service, 
until undergoing a hysterectomy in September 2007.  The Board 
notes that the Veteran is competent to assert that she has had a 
continuity of symptomatology since service, and finds her 
statements credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006).  She furthered that during service a 
2001 MRI showed a cyst; however she was never informed of such 
findings.  

The Board also finds that the May 2007 opinion from Dr. Guidry 
that the Veteran's pain onset was initially related to her left 
ovarian mass demonstrated on MRI in 2001, which required removal 
by abdominal surgery and the September 2007 opinion from Dr. 
Murphy that although the Veteran's fibroids were first documented 
in 2006, it was logical to assume that this abnormality had been 
present for several years prior and explained that fibroids tend 
to be a slow growing tumor that may be the etiology for pain and 
abnormal bleeding, which the Veteran complained of during 
service.   The Board finds that these opinions provide a nexus 
between the Veteran's post-operative residuals of a hysterectomy 
and service.  The Board notes that Dr. Murphy indicated that he 
had reviewed the Veteran's medical records prior to providing his 
opinion.  Significantly, Dr. Guidry's and Dr. Murphy's opinions 
are not contradicted by any other opinion of record.

In light of the aforementioned evidence of record, with 
resolution of reasonable doubt in the Veteran's favor, the Board 
finds that a grant of service connection for post-operative 
residuals of a hysterectomy is warranted.


ORDER

Service connection for post-operative residuals of a hysterectomy 
is granted.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


